DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed December 27, 2021.
Claims 2-3, 5-9, 11-12, 14-18, and 28-29 have been amended. 
Claims 1, 4, 10, 13, and 19-27 have been canceled.
Claims 30-34 have been newly added.
Claims 2-3, 5-9, 11-12, 14-18, and 28-34 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2021 is being considered by the examiner.
Response to Arguments
The previous rejection under 35 USC 112 has been withdrawn in response to the newly submitted amendments.
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
Applicant respectfully disagrees that "predicting a weight change" is synonymous with Applicant's claimed object tracking system expecting a weight change, as claimed. Nevertheless, Applicant submits that Palaniappan fails to teach or suggest "expecting, in response to obtaining the identification information, the object to be a next object placed on or removed from the surface and a next detection of object-handling in the captured images to correspond to the placement on or removal from the surface of the next object," as recited in new claim 30. Palaniappan does not expect or predict the object for which identification information is obtained will be the next object placed on or removed from the surface and the next detected object-handling in the captured images to correspond to such a placement and removal. Palaniappan discloses an item management system that includes weight sensors used to gather weight data about items stowed at an inventory location, such as a shelf, for example, to determine data such as a quantity of items that have been picked from or placed to an inventory location, to determine the identity of an item that has been picked from or placed to the inventory location (see Palaniappan at col. 3, lines 24-30). Palaniappan also generates a set of hypotheses having a measured change in the weight and a predicted change in weight at the location for the purpose of updating the count of inventory stowed at the inventory location (see Palaniappan at least at FIG. 13, column 3, lines 30-35 and column 45, lines 1- 13). However, Palaniappan's predicted weight data is not used "in response to obtaining the identification information, the object to be a next object placed on or removed from the surface and a next detection of object-handling in the captured images to correspond to the placement on or removal from the surface of the next object," as recited in new claim 30.
Examiner respectfully disagrees. Palaniappan discloses limiting the hypotheses to those that involve items that are present in the shelving area based on scanned tag information. (Palaniappan (Col. 30 Lines 2-27), (Col. 43 Lines 6-23), (Col. 48 Line 59- Col. 49 Line 7) hypothesis data may be constrained to hypotheses that involve items stowed in the tote, carried by the user, or at the inventory location). Therefore, the predicted data (which is part of the hypotheses) is constrained in response to the identification of the tagged items. In other words, the hypotheses about predicted weight information ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
The Office Action at page 4, section 14 also asserts that Palaniappan discloses a determining an item is misplaced if the predicted weight does not match the measured weight. However, this is not an accurate portrayal of Applicant's claimed system, and therefore an improper comparison. Applicant does not determine an item if a predicted weight does not match a measured weight. This is why the scan of an item is important to the determination whether an object is expected to be placed at a particular location, namely, "expecting, in response to obtaining the identification information, the object to be a next object placed on or removed from the surface and a next detection of object-handling in the captured images to correspond to the placement on or removal from the surface of the next object," as recited in new claim 30. Palaniappan also discloses an RFID scanner that can identify an object via tags or determine the location of the object. However, no mention is made of relying on this RFID information to be used to expect the object to be a next object placed on or removed from the surface, or that the measured weight changed is for confirming that the next object placed on or removed from the surface was the objected associated with the obtained identification information.
Examiner respectfully disagrees. As discussed above, the hypothesis data is constrained in response to the RFID information (Palaniappan (Col. 30 Lines 2-27), (Col. 43 Lines 6-23), (Col. 48 Line 59- Col. 49 Line 7)). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
In particular, Palaniappan does not teach Applicant's claimed "expecting a weight change to occur on a surface in response to acquiring the identification information" (emphasis added). Palaniappan discloses predicted weight change data 338. Palaniappan also discloses an RFID reader 120(8) configured to read RF tags 206, where information acquired by the RFID reader 120(8) may be used by the inventory management system 122 to identify an object associated with the RF tag 206 (see col. 14, lines 12-18). However, in Palaniappan, the predicted weight change data 338 does not relate to expecting a weight change to occur on a surface in response to acquiring the identification information of the RF tags. Palaniappan is concerned with predicting the quantity of items on a shelf, not with identifying an item via its RF tag, and in response expecting a weight change to occur at the shelf. Palacios Durazo fails to cure the deficiencies above with respect to Palaniappan. Accordingly, Applicant submits that the combination of Palaniappan and Palacios Durazo does not teach or suggest the limitations of new claim 32.
Examiner respectfully disagrees. As discussed above, the hypothesis data is constrained in response to the RFID information (Palaniappan (Col. 30 Lines 2-27), (Col. 43 Lines 6-23), (Col. 48 Line 59- Col. 49 Line 7)). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-8, 16-17, and 28-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palaniappan et al. (U.S. 10,332,066 B1), hereinafter Palaniappan.

Claim 7. 
Palaniappan discloses all of the elements of claim 32, as shown below. Additionally, Palaniappan discloses:
a plurality of weight sensors disposed on one or both sides of the surface (Palaniappan Fig. 6, Fig. 11, (Col. 34 Lines 11-27) weight sensors and cameras at the inventory location; (Col. 27 Lines 14-27), (Col. 34 Lines 11-19), (Col. 40 Line 66 – Col. 41 Line 11), (Col. 43 Lines 42-46), (Col. 49 Lines 49-64) a plurality of weight sensors may be used to determine a location of the COM, location of measured weight change); and
wherein the processor is adapted to calculate an overall weight placed on the surface based on weight measured by the plurality of weight sensors (Palaniappan (Col. 42 Lines 24-26) total weight of items in partitioned areas; (Col. 44 Lines 38-44) total weight at a first and second time).

Claim 8. 
Palaniappan discloses all of the elements of claim 32, as shown below. Additionally, Palaniappan discloses:
a plurality of weight sensors disposed on one or both sides of the surface (Palaniappan Fig. 6, Fig. 11, (Col. 34 Lines 11-27) weight sensors and cameras at the inventory location; (Col. 27 Lines 14-27), (Col. 34 Lines 11-19), (Col. 40 Line 66 – Col. 41 Line 11), (Col. 43 Lines 42-46), (Col. 49 Lines 49-64) a plurality of weight sensors may be used to determine a location of the COM, location of measured weight change); and
wherein the processor is adapted to determine a distribution of weight on the surface based on weight measured the plurality of weight sensors (Palaniappan (Col. 39 Lines 31-36), (Col. 41 Lines 21-31), (Col. 43 Line 56 – Col. 44 Line 24), (Col. 47 Lines 15-24) weight distribution of the inventory location; (Col. 42 Lines 42-47) location of weight change can be determined with weight change data).

Claim 16. 
Palaniappan discloses all of the elements of claim 16 as shown in claim 7.

Claim 17. 
Palaniappan discloses all of the elements of claim 17 as shown in claim 8.

Claim 28.
Palaniappan discloses all of the elements of claim 32, as shown above. Additionally, Palaniappan discloses: 
wherein the weight measurements confirm that the images are reliable (Palaniappan (Col. 26 Lines 3-6), (Col. 29 Lines 10-22), (Col. 46 Lines 56-61), (Col. 54 Lines 38-42) determine interaction type as a pick, place, touch, pick and place, and so forth and determine if weight data is reliable using activity data; (Col. 46 Lines 15-21) determine whether an item was added or removed; (Col. 34 Lines 11-27) (Col. 35 Lines 53-64) camera field of view includes the location of the shelf which includes the weight sensors).

Claim 29.
Palaniappan discloses all of the elements of claim 32, as shown above. Additionally, Palaniappan discloses:
a database of known packages that is updated by detected changes in the field of view of the camera, which locates and disregards registered packages while identifying new packages placed in the field of view (Palaniappan Fig. 4 Items 136, 402, 410, 128, 422, 336, 446, 340, 454, 456; (Col. 40 Lines 30-51), (Col. 46 Lines 6-21) (Col. 48 Lines 12-30) non-weight data may be used to count the number of items picked form or stowed to the inventory location; (Col. 51 Lines 26-42), (Col. 52 lines 32 – Col. 53 Line 10) compare first image data of an inventory location and subtract second image data to determine differential data). 

Claim 30.
Palaniappan discloses a method for tracking an object, comprising: 
capturing images of a surface (Palaniappan Fig. 6, Fig. 11, (Col. 34 Lines 11-27) (Col. 40 Lines 30-40) weight sensors and cameras at the inventory location; (Col. 6 Lines 7-22), (Col. 12 Lines 29-47), (Col. 52 Lines 32-44) cameras with a field of view that includes items on shelves; (Col. 7 Lines 4-13) series of images to track objects; (Col. 28 Lines 49-53) duration data; (Col. 37 Lines 7-25) images captured over time); 
obtaining identification information associated with an object (Palaniappan (Col. 14 Lines 12-23) RFID reader may be used to identify an object associated with the RF tag such as the item 104; Fig. 4 Item 402, (Col. 22 lines 24-43) item data is stored in the data store including an item identifier); 
expecting, in response to obtaining the identification information, the object to be a next object placed on or removed from the surface and a next detection of object-handling in the captured images to correspond to the placement on or removal from the surface of the next object (Palaniappan (Col. 20 Lines 4-12), (Col. 44 Lines 58-67), (Col. 45 Lines 11-25), (Col. 50 Lines 6-37) predicted values for weight characteristics wherein variables include placement within particular partitioned areas of a particular inventory location; (Col. 43 Lines 6-23) comparing measured weight characteristic data to predicted weight characteristic data for a partitioned area; (Col. 30 Lines 2-27), (Col. 43 Lines 6-23), (Col. 48 Line 59- Col. 49 Line 7) hypothesis data may be constrained to hypotheses that involve items stowed in the tote, carried by the user, or at the inventory location);
measuring a change in weight at a location on the surface (Palaniappan (Col. 20 Lines 4-12), (Col. 44 Lines 58-67), (Col. 45 Lines 11-25) predicted values for weight characteristics wherein variables include placement within particular partitioned areas of a particular inventory location; (Col. 27 Lines 14-27), (Col. 34 Lines 11-19), (Col. 40 Line 66 – Col. 41 Line 11), (Col. 43 Lines 42-46), (Col. 49 Lines 49-64) a plurality of weight sensors may be used to determine a 
confirming, in response to the weight change measured at the location on the surface, that the next object placed on or removed from the surface was the object associated with the obtained identification information (Palaniappan (Col. 26 Lines 3-6), (Col. 29 Lines 10-22), (Col. 46 Lines 56-61), (Col. 54 Lines 38-42) determine interaction type as a pick, place, touch, pick and place, and so forth and determine if weight data is reliable using activity data; (Col. 46 Lines 15-21) determine whether an item was added or removed; (Col. 34 Lines 11-27) (Col. 35 Lines 53-64) camera field of view includes the location of the shelf which includes the weight sensors; (Col. 43 Lines 6-23) comparing measured weight characteristic data to predicted weight characteristic data for a partitioned area; (Col. 41 Lines 53-65), (Col. 46 Lines 15-21), (Col. 50 Lines 47-54) use weight and non-weight data to select or discard hypotheses).

Claim 31.
Palaniappan discloses all of the elements of claim 30, as shown above. Additionally, Palaniappan discloses wherein the step of confirming, in response to the weight change measured at the location on the surface, that the next object placed on or removed from the surface was the object associated with the obtained identification information, comprises: 
detecting, in the captured images, the next object at a second location on the surface (Palaniappan (Col. 28 Lines 23-26), (Col. 48 Lines 12-18) motion data may be generated using differential data obtained from a plurality of images; (Col. 36 Lines 54-59) acquire differential 
matching the location of the measured change in weight with the second location of the detected next object (Palaniappan Fig. 4 Item 410, (Col. 23 Lines 7-19) item data includes inventory location identifiers; Fig. 4 Item 454 (Col. 29 Lines 1-22) interaction data may include an interaction type (e.g. place) an item identifier, differential image data, and weight data; (Col. 30 Lines 2-27), (Col. 43 Lines 6-23), (Col. 48 Line 59- Col. 49 Line 7) hypothesis data may be constrained to hypotheses that involve items stowed in the tote, carried by the user, or at the inventory location; (Col. 43 Lines 6-23) comparing measured weight characteristic data to predicted weight characteristic data for a partitioned area; (Col. 41 Lines 53-65), (Col. 46 Lines 15-21), (Col. 50 Lines 47-54) use weight and non-weight data to select or discard hypotheses).

Claim 32.
Palaniappan discloses an object tracking system comprising: 
a camera that captures images of a surface (Palaniappan Fig. 6, Fig. 11, (Col. 34 Lines 11-27) (Col. 40 Lines 30-40) weight sensors and cameras at the inventory location; (Col. 6 Lines 7-22), (Col. 12 Lines 29-47), (Col. 52 Lines 32-44) cameras with a field of view that includes items on shelves; (Col. 7 Lines 4-13) series of images to track objects; (Col. 28 Lines 49-53) duration data; (Col. 37 Lines 7-25) images captured over time); 
a scanning device that obtains identification information associated with an object (Palaniappan (Col. 14 Lines 12-23) RFID reader may be used to identify an object associated with the RF tag such as the item 104; Fig. 4 Item 402, (Col. 22 lines 24-43) item data is stored in the data store including an item identifier); 
a processor that expects, in response to obtaining the identification information, the object to be a next object placed on or removed from the surface and a next detection of object-handling in the captured images to correspond to the placement on or removal from the surface of the next object (Palaniappan (Col. 18 Lines 26-31), (Col. 54 Line 58-Col. 55 Line 6) processor; (Col. 20 Lines 4-12), (Col. 44 Lines 58-67), (Col. 45 Lines 11-25), (Col. 50 Lines 6-37) predicted values for weight characteristics wherein variables include placement within particular partitioned areas of a particular inventory location; (Col. 43 Lines 6-23) comparing measured weight characteristic data to predicted weight characteristic data for a partitioned area; (Col. 30 Lines 2-27), (Col. 43 Lines 6-23), (Col. 48 Line 59- Col. 49 Line 7) hypothesis data may be constrained to hypotheses that involve items stowed in the tote, carried by the user, or at the inventory location); and 
a sensor that measures a change in weight at a location on the surface (Palaniappan (Col. 20 Lines 4-12), (Col. 44 Lines 58-67), (Col. 45 Lines 11-25) predicted values for weight characteristics wherein variables include placement within particular partitioned areas of a particular inventory location; (Col. 27 Lines 14-27), (Col. 34 Lines 11-19), (Col. 40 Line 66 – Col. 41 Line 11), (Col. 43 Lines 42-46), (Col. 49 Lines 49-64) a plurality of weight sensors may be used to determine a location of the COM, location of measured weight change; (Col. 43 Lines 6-23) comparing measured weight characteristic data to predicted weight characteristic data for a partitioned area), wherein: 
the processor further confirms, in response to the weight change measured at the location on the surface, that the next object placed on or removed from the surface was the object associated with the obtained identification information (Palaniappan (Col. 26 Lines 3-6), (Col. 29 Lines 10-22), (Col. 46 Lines 56-61), (Col. 54 Lines 38-42) determine interaction type as a pick, place, touch, pick and place, and so forth and determine if weight data is reliable using 

Claim 33.
Palaniappan discloses all of the elements of claim 32, as shown above. Additionally, Palaniappan discloses:
wherein the surface is part of a shelf of a plurality of shelves, and the objects are packages placed on or removed from the shelf (Palaniappan Fig. 6, Fig. 11, (Col. 5 Lines 44-48), (Col. 33 Lines 7-10) shelf).

Claim 34.
Palaniappan discloses a method for tracking an object, comprising: 
acquiring identification information associated with an object (Palaniappan (Col. 14 Lines 12-23) RFID reader may be used to identify an object associated with the RF tag such as the item 104; Fig. 4 Item 402, (Col. 22 lines 24-43) item data is stored in the data store including an item identifier); 
expecting a weight change to occur on a surface in response to acquiring the identification information (Palaniappan (Col. 18 Lines 26-31), (Col. 54 Line 58-Col. 55 Line 6) processor; (Col. 20 Lines 4-12), (Col. 44 Lines 58-67), (Col. 45 Lines 11-25), (Col. 50 Lines 6-37) predicted values for weight characteristics wherein variables include placement within particular partitioned areas of a particular inventory location; (Col. 43 Lines 6-23) comparing 
detecting change in images captured of the surface (Palaniappan (Col. 28 Lines 23-26), (Col. 48 Lines 12-18) motion data may be generated using differential data obtained from a plurality of images; (Col. 36 Lines 54-59) acquire differential data; (Col. 28 Lines 13-26, 40-48) activity data includes location data, motion data, and duration data; (Col. 52 Line 50 – Col. 53 Line 10) determine activity data); and 
confirming that the object has been properly placed on or removed from the surface if the expected weight change and the detected change in images occurred at a same location on the surface (Palaniappan (Col. 26 Lines 3-6), (Col. 29 Lines 10-22), (Col. 46 Lines 56-61), (Col. 54 Lines 38-42) determine interaction type as a pick, place, touch, pick and place, and so forth and determine if weight data is reliable using activity data; (Col. 46 Lines 15-21) determine whether an item was added or removed; (Col. 34 Lines 11-27) (Col. 35 Lines 53-64) camera field of view includes the location of the shelf which includes the weight sensors; (Col. 43 Lines 6-23) comparing measured weight characteristic data to predicted weight characteristic data for a partitioned area; (Col. 41 Lines 53-65), (Col. 46 Lines 15-21), (Col. 50 Lines 47-54) use weight and non-weight data to select or discard hypotheses; (Col. 29 Line 58- Col. 30 Line 2) determine if an item was incorrectly placed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 5-6, 11-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palaniappan, in view of Palacios Durazo et al. (U.S. 8,201,737 B1), hereinafter Palacios Durazo.

Claim 2. 
Palaniappan discloses all of the elements of claim 32, as shown above. Additionally, Palaniappan discloses:
associate a measured decrease in weight with a removal of the object from the location on the surface (Palaniappan (Col. 26 Lines 28-38), (Col. 44 Lines 38-44), (Col. 49 Lines 49-64), (Col. 54 Lines 24-37) weight change data; (Col. 27 Lines 28-42), (Col. 44 Lines 25-37), (Col. 49 Lines 49-64), (Col. 54 Lines 12-23) location of weight change); and
Palaniappan does not disclose the following limitations, but Palacios Durazo does: 
determine the removal to be a proper handling of the object if the object is expected to be the next object removed from the surface, otherwise the processor is adapted to consider the cause of the weight change to be an improper handling of the object (Palacios Durazo (Col. 11 Lines 17-59) if the weight matches the expected weight then the item placement is validated, otherwise the picker is notified; (Col. 12 Lines 8-31) if the weight decreases then determine that 
One of ordinary skill in the art would have recognized that applying the known technique of Palacios Durazo to Palaniappan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Palacios Durazo to the teaching of Palaniappan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such weight based item validation. Further, applying weight based item validation to Palaniappan’s weight and camera data, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient error checking that confirming that expected digital records and shipment labels match the actual physical items with which they are associated, because the expected weight should match the measured weight (Palacios Durazo (Col. 6 Lines 9-15)).

Claim 3. 
Palaniappan discloses all of the elements of claim 32, as shown above. Additionally, Palaniappan discloses wherein the processor is adapted to:
associate a measured increase in weight with placement of the object at the location on the surface (Palaniappan (Col. 26 Lines 28-38), (Col. 44 Lines 38-44), (Col. 49 Lines 49-64), (Col. 54 Lines 24-37) weight change data; (Col. 27 Lines 28-42), (Col. 44 Lines 25-37), (Col. 49 Lines 49-64), (Col. 54 Lines 12-23) location of weight change); and
Palaniappan does not disclose the following limitation, but Palacios Durazo does:
determine the placement to be a proper handling if the object is expected to be the next object placed on the horizontal surface, otherwise the processor is adapted to consider the cause of the weight change to be an improper handling of the object (Palacios Durazo (Col. 11 
One of ordinary skill in the art would have incorporated the teachings of Palacios Durazo in the system of Palaniappan for the same reasons discussed above in claim 2.

Claim 5. 
Palaniappan discloses all of the elements of claim 32, as shown above. Additionally, Palaniappan discloses:
determine an absence of the object at the location on the surface in the video, accompanied by a decrease in the measured weight, to correspond to a removal of the object from the surface (Palaniappan (Col. 26 Lines 3-6), (Col. 29 Lines 10-22), (Col. 46 Lines 56-61), (Col. 54 Lines 38-42) determine interaction type as a pick, place, touch, pick and place, and so forth and determine if weight data is reliable using activity data; (Col. 46 Lines 15-21) determine whether an item was added or removed; (Col. 34 Lines 11-27) (Col. 35 Lines 53-64) camera field of view includes the location of the shelf which includes the weight sensors); and
Palaniappan does not disclose the following limitations, but Palacios Durazo does:
determine the removal to be a proper handling of the object if the object is expected to be the next object removed from the surface, otherwise the processor is adapted to consider the cause of the weight change to be an improper handling of the object (Palacios Durazo (Col. 5 Lines 5-24) identifiers and weight used in verification; (Col. 11 Lines 17-59) if the weight matches the expected weight then the item placement is validated, otherwise the picker is notified; (Col. 12 Lines 8-31) if the weight decreases then determine that the item was placed in the non-
One of ordinary skill in the art would have incorporated the teachings of Palacios Durazo in the system of Palaniappan for the same reasons discussed above in claim 2.

Claim 6. 
Palaniappan discloses all of the elements of claim 32, as shown above. Additionally, Palaniappan discloses wherein the processor is adapted to: 
determine a presence of the object at the location on the surface in a video, accompanied by an increase in the measured weight, to correspond to a placement of the object at the location on the surface (Palaniappan (Col. 26 Lines 3-6), (Col. 29 Lines 10-22), (Col. 46 Lines 56-61), (Col. 54 Lines 38-42) determine interaction type as a pick, place, touch, pick and place, and so forth and determine if weight data is reliable using activity data; (Col. 46 Lines 15-21) determine whether an item was added or removed; (Col. 34 Lines 11-27) (Col. 35 Lines 53-64) camera field of view includes the location of the shelf which includes the weight sensors); and 
Palaniappan does not disclose the following limitation, but Palacios Durazo does:
determine the placement to be a proper handling if the object is expected to be the next object placed on the surface, otherwise the processor is adapted to determine the cause of the weight change to be an improper handling of the object (Palacios Durazo (Col. 11 Lines 17-59) if the weight matches the expected weight then the item placement is validated, otherwise the picker is notified; (Col. 12 Lines 8-31) if the weight decreases then determine that the item was placed in the non-preloaded side, otherwise if the weight increases then the item has been added to the pre-loaded side).
One of ordinary skill in the art would have incorporated the teachings of Palacios Durazo in the system of Palaniappan for the same reasons discussed above in claim 2.

Claim 11. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 11 as shown in claim 2.

Claim 12. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 12 as shown in claim 3.

Claim 14. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 14 as shown in claim 5.

Claim 15. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 15 as shown in claim 6.

Claim 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palaniappan in view of Abhyanker et al. (U.S. P.G. Pub. 2015/0371178 A1), hereinafter Abhyanker.

Claim 9. 
Palaniappan discloses all of the elements of claim 32, as shown above. However, Palaniappan does not disclose the following limitation, but Abhyanker does:
adjust the weight measured by the sensor to compensate for temperature (Abhyanker [0040] set a temperature and calibrate a weight sensor).
One of ordinary skill in the art would have calibrated the sensor in order to minimize any discrepancies between an expected weight and the measured weight. It would have been obvious to one of ordinary skill in the art before the effective filing date to include calibrating a weight sensor as taught by Abhyanker in the system of Palaniappan, since the claimed invention is merely a combination of old elements in the art of shipping, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Palaniappan’s system with the improved functionality to prevent equipment malfunctions.

Claim 18. 
Palaniappan in view of Abhyanker teaches all of the elements of claim 18 as shown in claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628